Citation Nr: 0916513	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  06-27 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD) and if so, whether the 
reopened claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel







INTRODUCTION

The Veteran had active air service from October 1971 to 
October 1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.


FINDINGS OF FACT

1.  Entitlement to service connection for PTSD was denied in 
an unappealed rating decision dated in September 2003.

2.  The subsequently received evidence includes evidence that 
is not cumulative or redundant of the evidence previously of 
record and is sufficient to establish a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim of entitlement to service-connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A September 2002 report by a private psychologist indicates 
that the Veteran has PTSD as a result of an incident in 
service in which an airman at his base was killed by the 
accidental firing of a 20 caliber mini-gun.  In an unappealed 
rating decision dated in September 2003, the Veteran's claim 
for service connection for PTSD was denied because the 
Veteran's alleged stressor had not been verified.  At that 
time, the Veteran was unable to provide the name of the 
casualty or sufficient information concerning when the 
incident occurred to permit verification of the stressor.

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed. 38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108, which provides that if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

Reopening of the claim was denied in the rating decision 
currently on appeal because there continued to be no 
corroborating evidence of the alleged in-service stressor.  
After this case was forwarded to the Board, the Veteran 
submitted a statement identifying the name of the casualty 
and the date of the casualty.  He has also provided 
information from the internet that tends to corroborate the 
occurrence of the alleged stressor.  This evidence is clearly 
new and material.  Accordingly, reopening of this claim is in 
order.


ORDER

New and material evidence having been received, reopening of 
the claim of entitlement to service connection for PTSD is 
granted.




REMAND

The evidence submitted by the Veteran tends to corroborate 
the alleged stressor.  The Board has also conducted internet 
research and has associated additional verifying information 
with the claims folder.  The Board finds that the evidence 
currently of record is sufficient to establish that the 
Veteran's alleged stressor actually occurred.

Although the record also contains the aforementioned report 
from a private psychologist indicating that the Veteran has 
PTSD due to the in-service stressor, there is no other 
evidence of this disorder and the Veteran has not been 
afforded a VA examination to confirm that he has PTSD due to 
the verified service stressor.

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, 
D.C., for the following actions:

1.  The RO or the AMC should undertake 
appropriate development to obtain a copy 
of all outstanding records pertaining to 
treatment or evaluation of the Veteran's 
PTSD.  If it is unsuccessful in obtaining 
any pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.

2.  Then, the veteran should be afforded 
a VA examination by a psychologist or 
psychiatrist determine if he has PTSD due 
to the verified in-service stressor.  The 
claims folder must be made available to 
and reviewed by the examiner.  Any 
indicated studies should be performed.  

If the examiner determines that the 
Veteran does not have PTSD due to the 
verified in-service stressor, he or she 
should explain why the Veteran does not 
meet the criteria for this diagnosis.  If 
PTSD is diagnosed, the examiner should 
identify the elements supporting the 
diagnosis.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
adjudicate the Veteran's reopened claim 
for entitlement to service connection for 
PTSD on a de novo basis.  If the benefit 
sought on appeal is not granted to the 
appellant's satisfaction, a Supplemental 
Statement of the Case should be issued, 
and the appellant and his representative 
should be afforded the requisite 
opportunity to respond before the claims 
folder is returned to the Board for 
further appellate action.

By this remand the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


